Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 3/8/22.
Claims 1-15 are pending in the application.



Response to Arguments
Applicant’s arguments filed 03/08/2022 have been fully considered but are not persuasive based in part on the ambiguity associated with the limitation “the difference being in the first air conditioning system,” infra 112(b), 2nd. paragraph discussion.
   In response to Applicant’s that Maeda fails to describe the claim amendment, the Examiner respectfully submits Maeda teaches each and every element of the claim amendment as described below.
      receive a modified operational parameter of the at least one operational unit from the network, the modified operational parameter being processed in order to modify a performance parameter of the first air conditioning system and being based on at least one different installation and/or performance parameters of the air conditioning systems, the difference being in the first air conditioning system (Figure 2, 0031, see receiving a deviation by the remote monitor/controller as reading on a modified operational parameter of the at least one operational unit/air conditioner and in response providing candidate values which are necessary for the adjustment of the operation as reading on modifying a performance parameter of the first air conditioning system, see elements 1 and 2 as representing the system, and where the “different being in the first air conditioning system” is interpreted as receiving state data deviations from at least one air conditioner of a group of air conditioners, see 0031, for at least deviations existing in the air conditioner group)

.Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 10 recite the limitation “the difference being in the first air conditioning systems.”  There is insufficient antecedent basis for this limitation in the claim.  It is ambiguous what the difference represents and is interpreted as at least an abnormal state existing within at least one element of a group of air conditioners.
   Claims 2-9 and 11-15 depend directly or indirectly from a rejected base claim and therefore inherent the ambiguity.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
For purposes of examination, the communications means configured is interpreted as “communication lines, T,H,” see published paragraph 0032






Claims 1-15 are rejected under 35 U.S.C. 102(a(1) as being anticipated by Maeda et al. (PG/PUB 20050038567) in view 


Claim 1. 
The cited prior art teaches an air conditioning system for conditioning the air of a building (ABSTRACT, Figure 1) comprising:
     at least one operational unit (Figure 2-1, Figure 3, 0027)
     5at least one controller for controlling of the operational units according to installation data of the operational units (Figure 2-4, Figure 3, see “state data” as reading on installation data, 0027)
    communication line  (Figure 2-12, 13, see also line between element 4 and 3) configured to be connected to a network and to exchange data between the controller and the network for the air conditioning system to become part of the network, the network comprising a plurality of further air conditioners  (e.g. as interpreted, air conditioners become part of the network upon communication with the network, see 10Figure 2, Figure 3 0008, 0010, 0043)
   wherein the air conditioning system is a first air condition system of the plurality of air conditioning systems (Figure 2-1, 2, 3)
     the controller is configured to send and receive data related to installation and/or performance parameters of the at least one operational unit and/or the first air conditioning system to and from the network (0010-0012, 0016, see providing adjustment values based on received state data per air conditioner)
    receive a modified operational parameter of the at least one operational unit from the network, the modified operational parameter being processed in order to modify a performance parameter of the first air conditioning system and being based on at least one different installation and/or performance parameters of the air conditioning systems, the difference being in the first air conditioning system (Figure 2, 0031, see receiving a deviation by the remote monitor/controller as reading on a modified operational parameter of the at least one operational unit/air conditioner and in response providing candidate values which are necessary for the adjustment of the operation as reading on modifying a performance parameter of the first air conditioning system, see elements 1 and 2 as representing the system, and where the “different being in the furst air conditioning system” is interpreted as receiving state data deviations from at least one air conditioner of a group of air conditioners, see 0031, for at least deviations existing in the air conditioner group)
     to control, by the controller, the operational units according to the received data (Figure 2, Figure 3, ABSTRACT, 0010-0014)
Claim 2
15 The cited prior art teaches an air conditioning system according to claim 1, wherein the operational units are one or more of pumps, valves, compressors etc. (0004, 0011)
Claim 3. 
The cited prior art teaches an Air conditioning system according to claim 1, wherein the data related to performance parameters include at least one of a performance indicator, e.g. coefficient of performance (COP) or predicted mean vote / mean comfort response 20(PMV), and cost (0004-0005, 0011-13, Figure 2, Figure 3, see at least gain as reading on coefficient of performance, see also “state data,” 0027)
Claim 4
The cited prior art teaches an Air conditioning system according to claim 1, wherein the data related to installation parameters includes at least one of the group comprising: building characteristics of the building to be air conditioned, e.g. dwelling type, thermal mass and/or emitter type, 25control settings of the at least one operational unit, e.g. zone temperature set- point, set-back period and/or scheduling, user inputs, e.g. zone temperature set-point, comfort flexibility and/or scheduling, prediction data, e.g. data about past, current or forecast weather, energy pricing, energy consumption peak events, renewables availability, storage availability, 30information on the operational state of the at least one operational unit, e.g. sensor data, and installation and/or commissioning data, e.g. fluid flow parameters like flow amount, flow speed and/or flow temperature, fluid return temperature, weather compensation curve (0004, 0011, 0027, Figure 2-“control parameters”)

Claim355. 
The cited prior art teaches an Air conditioning system according to claim 4, wherein the control setting includes at least one of the group comprising flow parameters, in particular flow amount, 9668596 P00457us flow speed and/or flow temperature, fluid return temperature, weather compensation curve, valve opening degree, pump power, compressor frequency (0004, 0011, 0027)
Claim 6. 
The cited prior art teaches an Air conditioning system according to claim 4, wherein the building characteristics include at least one of the group comprising building type, e.g. construction pa5rameters, building size, building position, building location, building orientation, type of building surrounding (0018, see also 0005, 0032)
Claim 7. 
The cited prior art teaches an Air conditioning system according to claim 1, wherein the network is a local net-work comprising at least one or a plurality of further air conditioning systems, preferably all air conditioning systems connected to and comprised in the local 10network being of the same type or identical (Figure 2, Figure 3)
Claim 8. 
Air conditioning system according to claim 1, wherein the network is a network comprises at least one or a plurality of further air conditioning systems connected via a network server or a cluster of network servers (cloud), preferably all air conditioning systems connected to and/or comprised in the network being of the 15same type or identical (Figure 2, Figure 3)
Claim 9. 
The cited prior art teaches an Air conditioning system according to claim 1, wherein the air conditioning system is a heating system and/or a cooling system and/or a ventilation system (HVAC), in particular a heat pump or a cooling apparatus, in particular a system installed in a building (ABSTRACT, Figure 2, Figure 3)
Claim 2010. 
The cited prior art teaches a Server system being configured to be connected to at least two air conditioning systems, wherein at least one of the air conditioning system as first air conditioning system is an air conditioning system according to claim 1, wherein the server system is configured to receive data from at least one of the con25nected air conditioning systems, possibly via controllers in the air conditioning systems, receive data related to installation and/or performance parameters of at least one operational unit at least of the first air conditioning system, and possibly further air conditioning system(s), 30determine for the at least one of the operational units of at least the first air conditioning system at least one modified operational parameter, and send the modified operational parameter at least to the first air conditioning sys- tem for controlling at least the operational unit of the first air conditioning system (Figure 2, Figure 3, ABSTRACT.  For purposes of examination, “possibly” is interpreted as an optional limitation and associated limitations are not accorded patentable weight)
Claim 11. 
The cited prior art teaches the server system according to claim 10, wherein the determining at least one 10668596 P00457 usmodified operational parameter of an operational unit of an air conditioning sys- tem is based on at least one of the group comprising a) a comparison or statistical analysis of installation data and operational and/or performance data of at least one air conditioning system (0034)  5b) a comparison or statistical analysis of at least two different operational and/or performance data of at least one air conditioning system, the difference preferably being in the acquisition time and/or in the air conditioning system, 0034, c) determination or statistical analysis of usage parameters, e.g. past and/or cur-rent and/or expected number of occupants, preferred temperature settings of oc10cupants etc., 0034-35 d) determination or statistical analysis of past and/or current and/or forecast weather conditions (Figure 2, Figure 3, 0006, 0027, 0034)
Claim 12. 
The cited prior art teaches the server system according to claim 10, wherein the determining at least one modified operational parameter of an operational unit of an air conditioning sys15tem is processed in order to optimize a performance parameter of the air conditioning system (Figure 3, Figure 4, 0034-37)  
Claim 13. 
A network comprising  a plurality of air conditioning systems, a first air conditioning system of the plurality of air conditioning systems is an air conditioning system according to claim 1 (Figure 2- 1,2) and a server system  connected to the plurality of air conditioning systems, the server system configured to receive data from at least one of the connected air conditioning systems via controllers in the air conditioning systems (see remote monitoring as a server coupled to a plurality of controllers coupled to air conditioners, 0031, Figure 2), receive data related to installation and/or performance parameters of at least one operational unit at least of the first air conditioning system, determine for the at least one operational unit of the first air conditioning system a modified operational parameter, and 9Application No. 16/823,769 Reply to Office Action of December 8, 2021 send the modified operational parameter to the first air conditioning system for controlling the at least one operational unit of the first air conditioning system, supra claim 1 analysis.
 Claim 14. 
The cited prior art teaches a method for controlling an air conditioning system according to claim 1 comprising sending, data related to installation and/or performance parameters of the at least one operational unit and/or the air conditioning system to a network, 25receiving, data related to installation and/or performance parameters of at least one operational unit at least of the first air conditioning system and/or of at least the first air conditioning system from the network and controlling, by the controller, of the first air conditioning system at least the operational unit of the first air conditioning system according to the received data (Figure 2, Figure 3, 0027-37)
Claim 3015. 
The cited prior art teaches a method for controlling a network according to claim 13 comprising sending, at least by of the first air conditioning system, data related to installation and/or performance parameters of at least one operational unit  of the first air conditioning system , 11668596 P00457 us receiving, by the server system, said data related to installation and/or performance parameters of the at least one operational unit at the first air conditioning system, and, determining, by the server system,  for the at least one of the operational 5unit of the first air conditioning unit at least one modified operational parameter, sending, by the server system, the modified operational parameter to the first air conditioning system for controlling at least the operational unit of the first air conditioning system, receiving, by the first air conditioning system, said data sent by the server sys10tem, and controlling, by the controller of the first air conditioning system at least the operational unit of the first air conditioning system according to the received data (Figure 2, Figure 3, 0027-37)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117